Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the method of controlling a laundry machine of independent claims 1 and 25 comprising, inter alia, an induction heater mounted at an outside of a tub, and a spray nozzle provided at the tub, a drum defining a through-hole at a circumferential surface thereof, the method comprising activating the induction heater to heat a heating surface of the drum, the heating surface being a portion of an outer surface of the drum facing the induction heater, actuating the spray nozzle to spray water downward toward the heating surface being heated and generate steam, and rotating the drum with the steam being introduced into the drum through the through-hole of the drum.  Such novel and non-obvious configuration provides a safe laundry machine with an induction heater that takes low manufacturing cost while effectively using steam (see Applicant’s specification at ¶ [0016]).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711